Pee Curiam,
Frederick Organ, twelve years of age, was playing handball with two companions on a sidewalk in the City of Philadelphia. In trying to catch a ball that had rebounded from the wall of a house, he ran backward towards the curb. When he reached the curb and was evidently leaning over it with upraised hands to catch the ball, he came in contact with a wagon of the appellees between the front and rear wheels. The rear wheel passed over one of his arms, and for the injuries sustained this action was brought. There was not the slightest evidence of any negligence on the part of the appellees’ driver. He was driving his wagon slowly along the street, and there was nothing negligent in his being close to the sidewalk. What happened could not reasonably have been foreseen by him, and he was not, therefore, required to guard against it. The case is one of an unfortunate accident, resulting from boyish play, and no responsibility for it attached to the appellees.
Judgment affirmed.